Dismissed and
Memorandum Opinion filed June 21, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01235-CV
____________
 
LaNELLE GARRISON, Appellant
 
V.
 
ESTATE OF CLYDE J. GARRISON, DECEASED, Appellee
 

 
On Appeal from the County Court at Law
Austin County, Texas
Trial Court Cause No. 06-PR-08780-A
 
 
 

MEMORANDUM 
OPINION
            This is an appeal from a judgment signed August 23, 2010. 
The clerk’s record was filed February 11, 2011.  No reporter’s record or brief
was filed.
            On April 28, 2011, this court issued an order stating that
unless appellant submitted a brief, together with a motion reasonably
explaining why the brief was late, on or before, May 26, 2011, the court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher.